                                                    u.s.d;s              L^      .i
                                                         I t r«.r.i' r, ' w' t

           IN THE UNITED STATES DISTRICT COURT..F,p^,,                p.. p.
                  THE SOUTHERN DISTRICT OF GEORGIA'''
                         SAVANNAH DIVISION




UNITED STATES OF AMERICA,


V.                                       Case No.   CR419-170


LORI WILSON,


               Defendant.




UNITED STATES OF AMERICA,

V.                                       Case No.   CR419-185


MICHAEL WILSON,

               Defendant.




                               ORDER


     Katelyn Semales, counsel of record for the United States of

America in the above-styled cases, has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and    trial shall
not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this       ^day of November 2019.


                              HONORABLE WILLIQ^ T. MOORE, JR
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
